In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐1495 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

BRYCE WOODS, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 11 CR 595‐2 — Virginia M. Kendall, Judge. 
                      ____________________ 

 ARGUED NOVEMBER 18, 2015— DECIDED DECEMBER 23, 2015 
               ____________________ 
   Before POSNER, MANION, and SYKES, Circuit Judges. 
    POSNER, Circuit Judge. The defendant was found guilty of 
multiple  counts  of  health  care  fraud,  18  U.S.C.  § 1347,  and 
Judge  Kendall  sentenced  him  to  70  months  in  prison  (a 
shade  under  six  years).  His  appeal  argues  only  that  he 
should be resentenced because the judge did not address one 
of  his  arguments  for  a  lighter  sentence—that  after  commit‐
ting  the  fraud  he  landed  an  honest  job  and  performed  it  in 
2                                                        No. 15‐1495        


exemplary fashion, demonstrating that he has been rehabili‐
tated. 
    The fraud was the brainchild of a pair of companies (both 
run  by  the  same  doctor)  for  which  the  defendant  worked. 
The  companies purported to provide  psychological  services 
to residents of nursing homes. The boss of the enterprise di‐
rected the defendant, who had significant administrative du‐
ties, to file almost 34,000 claims for Medicare reimbursement 
for  services  that  either  were  not  provided  at  all  or  did  not 
comply with Medicare requirements for reimbursement. The 
defendant,  although  not  a  psychologist,  conducted  some  of 
the  phony  treatment  sessions  himself;  others  were  conduct‐
ed by unqualified graduate students. Had the claims of Med‐
icare  reimbursement  been  paid  in  full,  the  government 
would have been out almost $3.5 million between 2006 and 
2011;  as  it  was,  the  government  paid  the  fraudulent  enter‐
prise only $1.5 million. Judge Kendall correctly calculated a 
guidelines  range  for  the  defendant  of  70  to  87  months,  and 
the  sentence  she  imposed  was  thus  at  the  bottom  of  the 
range. 
     The  fraud  ended  in  2011  when  the  scheme  was  discov‐
ered; two  years later the defendant started work for a com‐
pany called American Leaders, Ltd., which provides leader‐
ship  training  for  business  executives  and  is  a  subsidiary  of 
Fleming  Group.  His  supervisor,  a  vice  president  of  Ameri‐
can Leaders, wrote a letter submitted at the sentencing hear‐
ing  praising  the  defendant  as  an  exemplary  employee  and 
saying that the defendant had been offered management po‐
sitions  in  several  of  the  company’s  overseas  offices,  though 
of  course  he  couldn’t  exercise  any  of  these  options  because 
of  his  prosecution  and  conviction,  of  which  the  employer 
No. 15‐1495                                                          3 


was  aware.  What  his  duties  were  at  American  Leaders  is 
somewhat  unclear;  according  to  his  lawyer  “he  set[]  up 
meetings  for  persons  who  are  trying  to  become  better  in 
business.” 
    The  defendant’s  lawyer  pressed  the  rehabilitation  argu‐
ment  at  the  sentencing  hearing  and  the  judge  questioned 
him about it, so she unquestionably was aware of it; but she 
rejected  it  without  explanation  as  a  ground  for  giving  the 
defendant  a  below‐guidelines  sentence.  Ordinarily  a  crimi‐
nal defendant’s nonfrivolous argument for leniency requires 
discussion  by  the  sentencing  judge,  United  States  v.  Hodge, 
729 F.3d 717, 723–24 (7th Cir. 2013), but the argument of the 
defendant in this case bordered on the frivolous. It is too pat 
for a person convicted of a substantial business fraud to ask 
for  leniency  on  the  ground  that  after  the  fraud  ended  he 
went  to  work  for  a  business  that  (we  can  assume)  does  not 
engage  in  fraud.  What  would  one  expect  him  to  do?  He 
landed  the  job  within  two  months  of  his  conviction,  and  in 
the  year  and  a  half  that  followed  (he  remained  free  on  bail 
until he was sentenced in February 2015) unsurprisingly es‐
chewed  (so  far  as  anyone  knows)  fraudulent  activity.  That 
tells  a judge nothing  about what business opportunities the 
defendant  might  seek  upon  completion  of  a  shorter  prison 
sentence than she was minded to impose; he might seek op‐
portunities that would enable him to engage in fraud again, 
fraud being an activity in which he had a good deal of expe‐
rience. 
   If  a  defendant  convicted  of  dangerous  criminal  activity 
such as operating a drug stash house goes straight after be‐
ing released from prison in middle age there is a fair likeli‐
hood that he will remain straight because the type of crimi‐
4                                                          No. 15‐1495        


nal activity that he had engaged in is a  young man’s game. 
United  States  v.  Poke,  793  F.3d  759,  760–61  (7th  Cir.  2015); 
United  States  v.  Presley,  790  F.3d  699,  701–03  (7th  Cir.  2015). 
But there is little basis for confidence that a businessman will 
eschew  fraud  when  he  re‐enters  the  job  market  after  com‐
pleting his prison sentence. Fraud isn’t the type of crime one 
ages out of, because it does not involve physical danger. So, 
for  example,  Jeffery  T.  Ulmer  &  Darrell  Steffensmeier,  in 
their chapter, “The Age and Crime Relationship: Social Vari‐
ation, Social Explanations,” in The Nature Versus Biosocial De‐
bate  in  Criminology:  On  the  Origins  of  Criminal  Behavior  and 
Criminality 377, 386–87 (Kevin Beaver et al., eds., 2014), place 
fraud  among  “offenses  with  flatter  age  curves,”  which  “are 
often those for which the structure of illegitimate opportuni‐
ties increases rather than disappears with age.” 
    The fact that a defendant convicted of fraud is able to se‐
cure a lawful job while on bail is thus not a persuasive rea‐
son  for  giving  him  a  below‐guidelines  sentence;  it  does  not 
prove  rehabilitation;  and  so  clear  is  this  that  the  sentencing 
judge is not to be faulted for failing to explain why it isn’t a 
compelling  reason  for  dipping  below  the  bottom  of  the  ap‐
plicable  guidelines  range.  According  to  the  presentence  re‐
port,  the  defendant’s  annual  earnings  when  employed  by 
American Leaders were not quite $22,000, and if his criminal 
record  keeps  his  earnings  depressed  when  he  is  released 
from  prison  he  may  be  tempted  to  try  his  hand  at  fraud 
again, and may succumb to the temptation.  
   Since the  defendant’s employment  argument borders  on 
the frivolous, the sentencing judge was entitled to ignore it, 
and to focus as she did on the other, more substantial argu‐
ments  that  the  defendant  made  for  leniency,  having  to  do 
No. 15‐1495                                                   5 


with the extent of his participation in the conspiracy and his 
lack of any other criminal history. The judge also discussed 
at length the details of the offense and the defendant’s fami‐
ly  background.  We  are  confident  that  she  imposed  an  ap‐
propriately individuated sentence. 
                                                     AFFIRMED